Case 8:20-cv-00656-SVW-LAL Document 34 Filed 07/27/21 Page 1 of 2 Page ID #:2327




   1
   2
   3
   4
   5
   6
                                      UNITED STATES DISTRICT COURT
   7
                                     CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10   JAMES JORDAN MCCLAIN,                              Case No. SACV 20-656-SVW (LAL)

  11                                     Petitioner,      ORDER ACCEPTING REPORT AND
                                                          RECOMMENDATION OF UNITED
  12                            v.                        STATES MAGISTRATE JUDGE
  13   ROBERT NEUSCHMID,

  14                                       Respondent.

  15
  16
  17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the Magistrate Judge’s
  18   Report and Recommendation, Petitioner’s Objections and the remaining record, and has made a
  19   de novo determination.
  20          Petitioner’s Objections lack merit for the reasons stated in the Report and
  21   Recommendation.
  22          Accordingly, IT IS ORDERED THAT:
  23          1.     The Report and Recommendation is approved and accepted;
  24          2.     Judgment be entered denying the Petition and dismissing this action with
  25                 prejudice; and
  26   ///
  27   ///
  28   ///
Case 8:20-cv-00656-SVW-LAL Document 34 Filed 07/27/21 Page 2 of 2 Page ID #:2328




   1        3.    The Clerk serve copies of this Order on the parties.
   2
   3
       DATED: __________________
                July 27, 2021                   _______________________________________
   4                                            HONORABLE STEPHEN V. WILSON
   5                                            UNITED STATES DISTRICT JUDGE

   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   2
